Citation Nr: 0320598	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from January 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), that denied 
the above claim.


REMAND

A remand is required for compliance with VA's duty to assist, 
including the need to obtain additional medical records.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. § 3.159 (2002).  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The claims file shows that the veteran reported receiving 
treatment for a psychiatric disorder as early as 1953 from VA 
medical facilities in Rio Piedras, San Juan, Los Angeles, and 
Chicago.  He also indicated that he was treated at Hospital 
Moldonado and Hospital Rodriguez in 1953.  Accordingly, the 
RO should ensure that all of the relevant treatment records 
have been associated with the claims file.  

Review of the claims folder also reveals that the veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, the RO should make arrangements to obtain 
these records.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all VA and non-VA 
health care providers, including, but not limited 
to, Hospital Moldonado and Hospital Rodriguez, that 
have treated him for a psychiatric disorder since 
November 1953.  The Board is particularly 
interested in any treatment received from 1953 to 
1964.  Obtain records from each health care 
provider the veteran identifies.
2.  Make arrangements to obtain the veteran's 
treatment records for a psychiatric disorder from 
the VA medical facilities in Rio Piedras, San Juan, 
Los Angeles, and Chicago, dated from 1953 to 
present.

3.  Make the necessary arrangements to obtain a 
copy of any SSA decision denying or granting 
disability benefits to the veteran.  Request from 
the SSA copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.

4.  Review the claims folder and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Ensure that all 
notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  

5.  Thereafter, readjudicate the veteran's claim on 
appeal.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be provided a supplemental statement of the case 
and be given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




